Citation Nr: 0204940	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a fracture of the proximal one-third 
left fifth metatarsal.

2.  Entitlement to an increased rating in excess of 10 
percent for the residuals of a fracture of the proximal one-
third left fifth metatarsal.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from August 
1961 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the veteran's claim for an increased rating in excess 
of 10 percent for a fracture of the proximal one-third left 
fifth metatarsal, and the veteran's claim seeking entitlement 
to service connection for degenerative joint disease of the 
lumbar spine, claimed as secondary to service-connected 
residuals of a fracture of the proximal one-third left fifth 
metatarsal, was also denied.  A timely appeal was perfected 
with respect to each issue.

In April 2002, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's service-connected residuals of a fracture of the 
proximal one-third left fifth metatarsal aggravated his low 
back disorder, to include degenerative joint disease of the 
lumbar spine.

2.  The veteran's fracture of the proximal one-third left 
fifth metatarsal has healed without malunion or nonunion of 
the metatarsal bone; the residuals of the fracture are not 
productive of weakness or functional loss.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
low back disorder, to include degenerative joint disease of 
the lumbar spine, is proximately due to or was aggravated by 
a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310(a) (2001).

2.  The criteria for an increased rating in excess of 10 
percent for a fracture of the proximal one-third left fifth 
metatarsal are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
Specifically, the RO provided the appellant and his 
representative copies of rating decisions (dated in November 
1998 and October 1999), an October 2000 statement of the 
case, and supplemental statements of the case (dated in 
January and October 2001).  In those documents, the RO 
informed the appellant of the regulatory requirements for 
establishing service connection for a lumbar spine disability 
on a secondary basis, as well as for establishing an 
increased rating in excess of 10 percent for the service-
connected left foot disability, and provided him the 
rationale for not granting each of those claims.  In May 
2001, the RO sent the veteran a letter that provided him with 
a more detailed account of the recent enactment of the VCAA, 
and notified him of the particular types of information and 
medical or lay evidence needed to substantiate his claims.  
Moreover, the record also discloses that that VA has also met 
its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  Most notably, the RO 
has made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and private 
treatment records have likewise been associated with the 
veteran's claims folder.  The RO has provided the veteran 
with relevant VA examinations, and copies of the examination 
reports are of record.  Lastly, in April 2002, the veteran 
was scheduled for a personal hearing before the undersigned 
Board Member.

Therefore, under the circumstances, VA has satisfied both of 
its duties to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App, 384, 394 (1993).  Accordingly, the issues of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine on a secondary basis, and 
entitlement to an increased rating in excess of 10 percent 
for a fracture of the proximal one-third left fifth 
metatarsal, are ready for appellate review.


II.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a fracture of the proximal one-third 
left fifth metatarsal.

The veteran contends that his low back problem, which is 
marked by pain and degenerative joint disease, is aggravated 
by the residuals stemming from his service-connected fracture 
of the proximal one-third left fifth metatarsal.  He 
maintains that his 'bones were never correctly set' following 
his in-service metatarsal fracture.  He has testified to the 
effect that as a result of the fracture never having been set 
properly, he never gained back full strength in his left 
foot, causing the left foot to give out.  He asserts that 
when this occurs, his gait is altered, and in turn, this 
effects his back condition.  Thus, the veteran believes that 
service connection on a secondary basis is warranted for his 
back disorder, i.e., degenerative joint disease of the lumbar 
spine.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection will be granted when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In regards to this case, the veteran's service medical 
records indicate that while in service, in May 1964, the 
veteran fractured his proximal one-third left fifth 
metatarsal.  While an x-ray revealed a linear fracture, there 
was good alignment and no displacement.  The veteran's 
treatment consisted of a cast for his metatarsal fracture.  
Subsequently dated treatment reports reveal that while in 
service, the veteran also suffered a twisted and sprained 
left ankle.  Following the veteran's discharge from service, 
he was awarded service connection for a fracture of the 
proximal one-third left fifth metatarsal in a January 1993 
rating decision.

While the veteran has established service connection for the 
residuals of a fracture of the left metatarsal, a close 
review of the record discloses no evidence showing that the 
veteran incurred a low back injury or disorder during 
service, or within one year thereafter, and he does not 
contend otherwise.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  However, for purposes of 
establishing service connection on a secondary basis, there 
is in fact, definitive post-service medical evidence, which 
reflects that the veteran is currently diagnosed as having 
degenerative joint disease of the lumbar spine.

In this context, a treatment record dated in December 1991 
reflects that the veteran was status post laminectomy.  A 
November 2000 medical statement, submitted by the veteran's 
treating physician, reflects that the veteran underwent an 
additional decompression lumbar laminectomy at L3 and L4, for 
neurogenic claudication and lumbar spinal stenosis.  
Moreover, when the veteran was examined by VA in January 
1999, he complained of constant back pain, for which he took 
a large amount of medication.  He related that it was hard to 
carry on daily living conditions.  Following physical 
examination of the veteran, a review of his medical records, 
and an x-ray of his lumbar spine, the VA examiner entered a 
diagnosis of degenerative joint disease of the lumbar spine 
(DJD).

In a statement, dated in August 1988, the same VA examiner 
(from January 1999), commented that the veteran's 
degenerative joint changes of the lumbar spine were not 
uncommon in individuals who did the same type of work as the 
veteran in this case.  (Emphasis added).  The examiner noted 
the veteran's history of having worked as a satellite 
installer for the past 32 years, and further related that the 
veteran's increased low back pain was not related to his in-
service foot injury.  In this regard, the examiner noted that 
it had been 35 years since the veteran's injury.  He related 
that the veteran's January 1999 foot x-ray had shown left, 
"first" metatarsal phalangeal narrowing and calcaneal spur, 
while the veteran's in-service fracture was reported on one 
third of the "fifth" metatarsal.  In the examiner's 
opinion, the veteran's foot pain was consequently related to 
calcaneal spurs, rather than his old in-service metatarsal 
injury.

In November 1998, J.V.T., III., M.D., submitted a medical 
statement, wherein he advised that the veteran had been his 
patient since 1990.  Dr. T. also acknowledged the veteran's 
work history involving the installation of satellite dishes.  
According to Dr. T., the veteran had advised him of his 
history of having injured his left foot in service.  The 
veteran also indicated that he experienced difficulty 
climbing ladders, and he described his ankle having given 
away at times during ambulation.  Finally, Dr. T. noted that 
the veteran had recurring chronic low back pain and 
osteoarthritic changes in his back.  According to Dr. T., 
there was no doubt that this condition was exacerbated to 
some extent, by the veteran's occupational work.  At the same 
time, Dr. T. also opined that the veteran's back problems 
were compromised by his chronic left foot process, which was 
service-connected.  He explained that the veteran's service-
connected condition basically altered his gait on a chronic 
basis, and that the service-connected condition also 
exacerbated the veteran's recurring back pain.  Subsequently, 
in November 2000, Dr. T. reiterated his medical belief that 
the veteran's [back] condition continues to be significantly 
debilitated by falls and other problems, which are the result 
of the veteran's left foot and ankle giving away. Similarly, 
in an October 2000 medical statement, T.R., M.D., also opines 
that the veteran's severe degenerative arthritis in his back 
is aggravated by his frequent falls, which are the result of 
his left foot and ankle giving away.

In light of all the above medical opinions, which are both 
favorable and unfavorable regarding the effect that the 
veteran's service-connected left foot disability has on his 
current back condition, the Board determines that 38 C.F.R. 
§ 3.102 is for application in this instant case.  Under 
38 C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the veteran.  A 
reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, in 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that the veteran's current degenerative 
joint disease of the lumbar spine is in fact aggravated by 
the residuals of his service-connected fracture of the 
proximal one-third left fifth metatarsal.  Accordingly, 
entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to the service-
connected residuals of a fracture of the proximal one-third 
left fifth metatarsal is granted.  38 C.F.R. §§ 3.102, 
3.310(a); Allen v. Brown, supra.


III.  Entitlement to an increased rating in excess of 10 
percent for a fracture of the proximal one-third left fifth 
metatarsal.

The veteran contends that his current 10 percent rating does 
not adequately reflect the severity of his service-connected 
fracture of the proximal one-third left fifth metatarsal.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation of 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which 
produces disability, warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In the present case, the residuals of the veteran's service-
connected fracture of the proximal one-third left fifth 
metatarsal have been rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283, which provides the criteria 
for evaluating malunion or nonunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.27 (2001).  Under 
diagnostic code 5283, a 10 percent evaluation is warranted 
for moderate malunion or nonunion of tarsal or metatarsal 
bones.  A 20 percent evaluation is warranted for moderately 
severe malunion or nonunion of tarsal or metatarsal bones, 
and a 30 percent evaluation is warranted for severe malunion 
or nonunion of tarsal or metatarsal bones.  

For purposes of evaluating his service-connected residuals of 
a fracture of the proximal one-third left fifth metatarsal, 
the veteran underwent a VA examination in September 1998 and 
January 1999.  In 1998, the veteran presented with complaints 
left foot pain, swelling, stiffness and heat.  He indicated 
that if he stood for long periods of time, his foot gave 
away.  He also indicated that he had some fatigue, and he 
suffered from a lack of endurance.  Finally, he complained 
that his foot rolled over, and he claimed that he experienced 
flare-ups approximately two times a month.  According to the 
veteran, the flare-ups were seen mostly on walking and 
working.  Physical examination of the veteran's left foot in 
1998 revealed no abnormalities.  It was noted that the 
veteran had subjective pain, however, the veteran's left foot 
range of movement did not reveal any instability, nor any 
edema.  There was no weakness, tenderness, or other abnormal 
findings.  The veteran's posture was normal, and his foot 
pulses were also described as normal.  There was no halleus 
valgus or any such toe deformity, which was noted.  Finally, 
the veteran's toes and metacarpal phalangeal (MP) joints had 
a normal range of motion.  There was no abnormal motion of 
the veteran's feet or ankle, which was seen.  An x-ray of the 
veteran's left foot revealed chronic bony remolding at the 
base of the fifth metatarsal, and calcancal thickening and 
spur formation was noted.

In January 1999, the veteran presented with similar 
complaints.  Upon physical examination, the veteran's gait 
was described as normal.  There were no signs of abnormal 
weight bearing on the feet.  He did not have any limited 
function of standing or walking.  The veteran's feet did no 
show any sign of painful motion, edema, instability, 
weakness, or tenderness.  The veteran's posture was described 
as normal.  No hallux valgus was noted.  An x-ray of the left 
foot revealed mild joint space narrowing, sclerosis and 
osteophytes.  Mild calcanear spurs were also incidentally 
identified.  There was no evidence of fracture, subluxation, 
or significant soft tissue injury.  The overall impression 
was summarized as mild chronic findings, with no evidence of 
fracture.  The diagnosis was of degenerative joint disease of 
the left metatarsal phalangeal joint

Considering the objective findings contained in the September 
1998, and January 1999 examination reports, coupled with the 
veteran's subjective complaints, the Board finds that the 10 
percent rating currently assigned for the veteran's service-
connected left foot disability is appropriate, as the 
veteran's disability picture more nearly approximates the 
criteria for this particular evaluation.  A rating in excess 
of 10 percent is not warranted, because there are no 
objective medical findings, which comport with the rating 
criteria for a 20 or 30 percent evaluation under diagnostic 
code 5283.  As evidenced by the veteran's most recent VA 
examination in January 1999, the objective medical findings 
pertaining to the veteran's left foot and his left toe injury 
are at best, described as "mild" rather than moderate or 
severe.  While VA examiners also took into consideration the 
veteran's subjective pain complaints, physical examination of 
the veteran, in 1998 and 1999, never revealed any functional 
loss, nor were there any abnormal medical findings pertaining 
to the veteran's gait, his left foot, or toes.  For these 
reasons and bases, the Board determines it has clearly been 
shown that an increased rating in excess of 10 percent for 
the veteran's service connected residuals of a fracture of 
the proximal one-third left fifth metatarsal is not 
warranted.  

Additionally, the Board notes that there is a lack of 
evidence regarding an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of this case to appropriate VA officials 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The record does not reflect that the veteran's service-
connected residuals of a fracture of the proximal one-third 
left fifth metatarsal has recently required him to undergo 
hospitalization.  Likewise, the record is void of any 
evidence indicating that the veteran has had a marked 
interference with employment due to his service-connected 
residuals so as to render impractical the application of the 
regular schedular standards under 38 C.F.R. § 4.17a, 
Diagnostic Code 5283.  Thus, based on the evidentiary record, 
the assignment of a current 10 percent schedular rating under 
38 C.F.R. § 4.17a, Diagnostic Code 5283 has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected residuals of a fracture of 
the proximal one-third left fifth metatarsal.  Therefore, the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a fracture of the proximal one-third 
left fifth metatarsal is granted.

Entitlement to an increased rating in excess of 10 percent 
for a fracture of the proximal one-third left fifth 
metatarsal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

